Name: 2009/433/EC: Council Decision of 5Ã May 2009 on the accession of the European Community to United Nations Economic Commission for Europe Regulation NoÃ 61 on uniform provisions for the approval of commercial vehicles with regard to their external projections forward of the cabÃ¢ s rear panel
 Type: Decision
 Subject Matter: mechanical engineering;  transport policy;  technology and technical regulations;  organisation of transport
 Date Published: 2009-06-09

 9.6.2009 EN Official Journal of the European Union L 144/24 COUNCIL DECISION of 5 May 2009 on the accession of the European Community to United Nations Economic Commission for Europe Regulation No 61 on uniform provisions for the approval of commercial vehicles with regard to their external projections forward of the cabs rear panel (2009/433/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (1), and in particular Articles 3(3) and the second indent of Article 4(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament, Whereas: (1) The standard requirements of United Nations Economic Commission for Europe Regulation No 61 on uniform provisions for the approval of commercial vehicles with regard to their external projections forward of the cabs rear panel (Regulation No 61) are intended to remove technical barriers to the trade in motor vehicles between the Contracting Parties and ensure that such vehicles offer a high level of safety and protection. (2) Regulation No 61 has been notified to the Contracting Parties and has entered into force in respect of all the Contracting Parties who did not serve notice of their disagreement by the date or dates specified therein as a Regulation appended to the Revised 1958 Agreement. (3) Regulation No 61 should be incorporated into the approval system for motor vehicles and thus be added to the legislation in force within the Community, HAS DECIDED AS FOLLOWS: Article 1 1. The European Community shall accede to United Nations Economic Commission for Europe Regulation No 61 on uniform provisions for the approval of commercial vehicles with regard to their external projections forward of the cabs rear panel. 2. The text of the Regulation is attached to this Decision (2). Article 2 In accordance with the provisions of Articles 35 and 36 of Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (3), the equivalence of the requirements of United Nations Economic Commission for Europe Regulation No 61 and those of Council Directive 92/114/EEC of 17 December 1992 relating to the external projections forward of the cabs rear panel of motor vehicles of category N (4), shall be recognised. Done at Brussels, 5 May 2009. For the Council The President M. KALOUSEK (1) OJ L 346, 17.12.1997, p. 78. (2) This Regulation shall be published in a future Official Journal. (3) OJ L 263, 9.10.2007, p. 1. (4) OJ L 409, 31.12.1992, p. 17.